Appleton, C. J.
This is a writ of entry brought by the plaintiffs to recover a lot of land upon which a meeting-house is erected.
The plea is that there is no such corporation.
The records of the corporation are shown to a reasonable certainty to have been burnt.
The records having been lost, parol evidence is admissible to *400show the organization of the plaintiff corporation and action under it. This original organization was under c. 377, incorporated in the revision of 1841, c. 19, § 1. It appears that there was an application to call a meeting, that a meeting was had, that a clerk, treasurer and committee were duly chosen, that the lot of land on which the meeting-house was erected was deeded to the plaintiffs by their corporate name, that the meeting-house was built by their committee, and that the pews were deeded to the several pew-holders by deed of their committee, to which the seal of the corporation was affixed, or what was claimed to be such seal. These proceedings took place more than forty years ago. It is not to be expected that after such a lapse of time the particular votes of each meeting should be accurately remembered, especially, when they were committed to writing in the records of the corporation.
It is alleged that for a time the plaintiff corporation omitted to have corporate meetings; but a corporation is not dissolved by merely ceasing to exercise its powers. Rollins v. Clay, 33 Maine, 132. There was no dissolution of the corporation. Hodsdon v. Copeland, 16 Maine, 314.
It is immaterial in this suit to consider whether the “Proprietors of the Union meeting-house in Hartland” is a legal corporation or not. If it be one, it does not disprove the existence of the plaintiff corporation. If it be not one, its non-existence is as immaterial to the rights of the plaintiff as would be its existence.
The evidence satisfactorily shows the corporate existence of the plaintiffs; and according to the agreement of the parties, they are entitled to judgment. Judgment for the plaintiffs.
Walton, Daneorth, Virgin, Peters and Libbey, JJ., concurred.